 

Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 1 of 14

UULTED STATES. LYSTRICT COURT.

Lok THE LISTRICT 0F “él 7A)

| UNITED STATES DISTRICT COURT
LAS CRUCES, NEW

 

 

 

 

 

 

 

| SEP-18 2019 S
SHAME SAWLOVAL,

Llittrtz LL, CLERK OF COURT
| Ciil Achop Mo. 2:4 ?-tv-OOZF7

! Ma Madge Kepreth U Gonzales

 

Lab icstté He. hele e Steveh C Var bpough
4

Coury ot Ore 42, et cL,
Letepbhi.hts,

 

 

MLAIWTLEL SS EXPEDITED MTOM FOR A
PRELIM ARY MUA CT LOM. At d2/OR ROT -
EFCTIVE ORDER AWD

BRIEF 1b SULPORT-

 

 

 

 

Lhintith, Share Srdoval, pursusr? te

| Few Aa LS, teguests Lhe? pps Gort

W_____issss? 7hs mahah , A ped ite be ee ob Sle pport

he Billateing *

 

 

 

A Chis tutiah /hcotpotates the Ste fe ments

Jf? Lhe Oh gthil £ td Attrided pietda ec bas
S f a

he t's htialsfihgite. LbiE tant.

(L)

 

 

 

 

 
Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 2 of 14

 

 

 
 

eT ae ee a ee

 

G2U CL L2
4

~*’ jane be Lisle ifola PoaAS Lhd fo fre wile

 

 

 

 

 

 

 

 

 

 

 

est bLhish tpt

 

 

 

 

 

fealeda® itd ib CASHLE picgee-sae ve Leucls

ot 4aAdA betel ce LSee 4Lyhbt 1. 2656100 |
“jas 3 U

 

 

3 Secthons (8) end Cr) of CDO-0C%m lao tsd @)

C2) oF QD-Ofose/ in exhht FZ explechs fat
hein. ger. bid fies. rulet: gee nei in.
thal speci tees kcls plabibetid kbd gues a
ligt: af. teghite nea ts y~bep AULD Flic +
duct Report Lik caked'y / fie ak thie
tle__Lbe SPeLe fic thlels) tielerted cad a)
to tin steht dee ot Ae Aalge thd Lhe 1
wheeze chu tls chsttihbluiskes the Leo tron
mf ao 4
Che ahotthet. tos see Ferm CL-Of6lL1
CExhiAb2_). |

 

 

 

 

 

 

 

(2) |

 
 

~ Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 3 of 14

 

_Lhe tttachked  peptt Ly, Letirdaht  ferez
bis Lhe bined abate giz Gr the Chie$€
bu A Like. 4 peme Ae Sptti~et Catliethichs.
LH ole pattineht tale. tiolateA Fhe ruucht
lixtipl babs otfiters een Ste tft Acie teed
SAM ach fre tly tobctine #Hhos © pelet fa
wttle the? the chesge Lt Fhe % le C the F

 

 

| Hece Ohe trad the Same, thd rhe the winlecl

| (esuihg Lhe mixtopaducd? LE fo Lt 4es. Sale ao -

the ton th dete pweacz eo, =

| hi tes! bated. st bfoel fe shite, phihslye echivbe
| o fe if.

|

lf Zhi ts Cobtas, pe M260 aire ipl “ALLE

 

 

 

pol. Dp the Zt clently scl tube tolls AlizS 4

 

 

| ste fes UVlete tle wer tten rules of “Shia- =

 

ate totdnet tbat speartoes cche prakebt-

 

ed... “. CO-C90 000 CA) Jb chsh bas

 

 

encouraged he Ae ted Oe he abuse phe

 

 

edie tees nates sh th bebe ties bid
Aa

pic fe ls S47 pk ec. ZA
lnclecl ng Lach Litt 4 tz _teFS fo plobr Be ted

hebelis . ee Whee tlle. br " hee OL

     
    

 

 

lecletzl Lab

 

LS. 323-20 AGSA  stxees thet the ““oprchsss ‘

 

 

 

cle pertineht Sshefl  pmekhke Such  pgules ebol

te 4 clatohs tyr the GO th tne h fy g SCople be.-

(2)
Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 4 of 14

 

es fap iinet ee spent pana 2
Yhiwe ih, bel lacebsisteht bith the lee

iZ# free, cletsen ee peat fab Tak oe oF
tesuletintrs _é battle the te 6 uli tins Lele.

©

iS Se Cobtinue fe tite... tad zhe
OCD policy Cep-Ccocloo skct ests fhe poles u

eclinchcxtte tee Of PAC COLLEL PB LS ele p cLtin- !
ait , |
gk alevela/2 4th le ted clhsse mine te 2ll

WIGLL fe L£z £45 CAcd fie eck Te a P

 

Jao

 

 

arene meena ome

 

 

 

 

 

     

 

 

 

6 Lhes full eh keg usted feel ty Lasdebs |

bs his tem atid akon hee nda ae

fo the habit 4 Adtach a

baler y- Chibs os ae ng S
{ ee
Yo tis ae 4 oo whet acts ll

AL¢é ie Liki feads

 

 

 

 

 

fie Ko nek Gelleses Meek 1-_bba ther LU
Step further Zs fehbbicetinc  atrect eud - |

Chte to peesshuse 1a CoAtixted. Celle gos"

 

fe ZLLCL LFA Lhe LLL 5S 4cF%b4c6 £4e eppeteht

Cad obo ls Chall to Larnt phe axes -\
—___——plhhiry pleted s. L

(Y)

 

 

 

 

 

 
Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 5 of 14

 

 

 

Ls De Cus foin bel ptactive dete ndlents ase

ey ae ahiscipl Lat tp peenees Stitt hha. cz. a

erlhi frets Lad Ce phe Cows fh tizletioh af

both the frist tre Zourteeht Arehl ince?

9 bostihuihg ta clot rbese krtepstitutiopg |
| Pee clLices. Lcill testltf LA Lic bd LSS cad ‘

|
_ ether Sameles fo fe Sabject Yo fratethebt

 

 

 

 

 

 
 
 
  

y Copcty Liat s RL re

ay hg thd tipeb_shtitanhah cad Lehek,
___clefeh Le. LE.

i CA daci ph per Se feck Aer LPI.
7 Pik

 

 

  
 
   

4f2__fostth-
-

e | Chon.

(2 Lettlatats teaue the _adcdity yy Guewide 4

 

 

 

LLL #S Ck Sif, Ca ttoP Zé hile LhtLn Ft fein i
Lt LYLE

 

 

 

 

LL. ~Slajh tet t clecs ha teidege:- Ze AusteLy oF
Ss Sell ar Lhece. fF Si 64 Zbsbat
JOf2 fei ll sit Le. [LE J obiccc dt % Hhe
Sé cabAey ck s#xe fecilitg.

 

 

 

 

_ STALK LALL FOR  LPRELLLUMARY fMledier log.

2 For “tic btett fe CLfAi RG _prel mhe LL
| 1 | A

| ! (Ss)

 

 

 

 

 
Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 6 of 14

 

Lap lubchatt y Je past est tblisb

 

“ihe Ub/ESS

Lie th jubhohoL LSTMES;

(2) he — Fit ele tg lity Ele AS aly |
erage the pre posed. fo (ubActinp pas sht
- o

Ay ; : ; 4 4 GALzLS

 

 

 

 

Gh the  pmerrts. Ohlitjopes ex tel. tldlejolwa.|

Zax Oyen uv. Lbtepetizpel hes ssttebon !

 

 

 

Lh ¢5> 2, 2d_ le, lide L3 eth Cr, Zack)

lhege the ptiust the peg bute bach fe GLE

< / <

0b dh the “ surmess oF the merits 1

 

 

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LZ? Macht fk will suttel tne par lela tiabéer || _____ : .
(E the ph jibthialt LE fat pike led fatal =
eb dete rlerts tom chusihs phic =H

 

 
 

 

(G)

 
 

Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 7 of 14

 

|
Het ce pot peeditcted 64 64  Lyth/en

ees ee ee ee are

lonstethte AG Chitmnl offense tbader Ste te

 

 

 

OL tedert! Lele th tier __te__herg h te thet _____ ,

 

 

ll leifiles bb o£ Access achat a5 Aihst Lachlitt}:

| (th tteine heAl alepper OF Sepfous pebg Se C&t

HAMS bial if we AeéL Pho

 

 

 

 

LV This. fs 2. whelicpt,  —rarhic ise t At
ditepdalibts pp chi Vs thtea tes Ties fer ae
CidAL2 26 thrice Cobct ta trsnel 426 tf Ze

i pet euehce thal 42.5 LL. ch 42088.

 

 

 

 

 

 

 

“ poss thtotint tin tigl belie? < ole tz nedate#s

rs Cad “Let kes Bhs
| foc. dhe
Ul Cobabit the tkeve te7s Zo poct £4
thjtcthive ttlhek f.  tepste lhe Checn -
Y A 2
Ltt + tts ther ke clits F

 

(Z
Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 8 of 14

%

 

eo Maat tf hes ath ted - tile pests fs
V4,

 

Wa 3 : CLES.

 

 

 

th Sle nti BEES belitce aS ¢6alep wha

 

ELL ex peti Chee h c Zho-s fetielz LoL y

 

Lhd freebie Fhe AL Ltkia. J Bll phi ‘ 4Lve ecf-
of te totuck

 

Po OT TOR GPG LS Loe OO nee

 

 

L Peta hee le thes E532. erpoa He

a ONS Gods wees 20 tie: hf le cetinas: of
2

 

butettel feet sch fis Capac ht

 

 

Ll fechti ttl bes shoienm that he tou lel

 

 

 

Shthet “sire. pitti ble tejpucs. «tk the
7 he gh

 

jb flabe fp 70 et Shed tect

 

 

 

Letehdents thi ll Sutter Little , Lt. Any

 

 

MST heit . cue puaceclute.s. Cabhttiped an the

 

M/C chisce DL bites pilete Sy Luteel t,

 

f
Speci Pye. Witten kules  tpzt piah bit

 

ects commctted bt  sermetes phet till

 

 

Subj ect them vw cbse Cpl. Z HEL BLLEMVES.

 

 

74.14. Shs tae Llek_; LA fAjubctian will Als

 

chhrte thir folic tict 6 Speer dec

 

(<)

 

 

 
Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 9 of 14

 

MeL thle be bialated or ects commelted
| Lhat twats lel Popst tute Chi patel OLVELCOS
Lpitsachr 2 skde or Sederel Lew trd

Lt these Ce #eevan 8 bre pat fect GA Aly Uhh =

 

SOP? LZ » Ln LSS ULtg
tid conuctins Shiipti fF red thaates on
tustohitiuct teports that clo pat  Specc re

| 7 7 Z

i the Secictic AMO rile tala ted .

| J FEE FZ! LOS Z, L220
LEA Cr. £285), Hlso gee Ca fbs bt. Lip ro ZZ3
iE 2a £2 Lo, Lats~ (S¢HA Cr. E86) Cywhere rule

| tes aired Fh et fULDLELS o2c4 pe stecl pocieves;

| Maat
Clidehte of fet LLL ust Le ottetced at

the dliserplinary ts ao
4

22. PACS: £0F7I0O Pt fhe. LOLI “toa Colyp
letels heuttoh ze the diser phe res, ptoc-
ES. / cltp - ether. Le Lhet ZL will eprerce
flO cediuLel teglitle neh fo fp sewrely
ft STU C tens cle te ndasts fio aol ISCRG
Lherr tetelia trop thd fhetiSs chat leith

| és yD _ Sh

i hae the ctathotéity to oveltidle tate pes”

| Ch ssificce Hen ah bo hecp ther ef

I OCRE (F-> thes hy pret pote a fegrtime fe

SEC abel g thork £ Hat vs hat Ch oe 2 $4 =

 

 

it
|
|
j

 

 

(7)
Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 10o0f14 _

 

 

 

Lt Le teacdthts. LttecA, deleplcats pore 1
z L, . 1

fi

 

 

lute Ssetubith thicets.. For ex alrple, LA - |
betes Convicted of sexucl selaettiors ” |

Lith other lia Leo LES; ence ss/ue Chotipts |

 

oF fs Yy sitzl —viclente -~ LAd cling tele pe
OF-ASES «

 

 

 

 

 

24. Murti ft dees het save any Avshry
hb

 

of veckast oathacs fa fi Ahscé plait
Cobtext tar oles he thgege sh tho |

 

 

-
scoubits three t febavior., la the Gleb -

s thoseh 46 exerecye

 

 

 

Lex “ght BD tle pote wasl Completars

 

 

7
hick GLLCVEDLES. Db Ke extest Het
ial

 

 

1]
1
a
|
|

lability Ly pla theta Lat nti lFE Lede th
clarser with thests of tad th the
Process OF 4 tele lee ters Labstel H
tn vicletion of the First cad Fours =|

 

 

| fe th Aecthdmes?. See Manteno Y,

 

 

oo

U2? ¥$ Ld 2A 466 (1926) cad AGS

Ze taleSg VAT MS 25 le, Bla Yay Oe ven

 

thd Contnues fo cause 4 chelH eff¢- |

 

 

ect ph other tametes, Capprc v.

 

 

Verna, 2885 Cit, Ce.) CHhreets of rer-

 

 

 

 

Go)

 
 

_ Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 11 of 14

 

 

Glia ky bnster State t torstitutiope!
Clit in bidsedl 0h the chilling ettect of

 

 

Shtkh fhrects Oh fhe exercise of Consht-

 

y Ho pe ly buarebteect tieecloms..) thi Ftaz-
lek __kL. Lubors , $22 COrfkA. Ct. 1520)

 

 

 

eZ Fiutther tare, aefehd tht Lerez very
FECE f2 Ho zx yy Z Lae.) joe _Leucl fucscolcict

 

peport OT TR

 

 

re: fitis pel Cush ye bbe Lor R peaced-

 

bes: pe cto like #6 Cb beets Lhe Spetdee
Oo a

WltCL tule. viole ted

 

 

 

22 Ze tnt pest $2 ba ot fhe state meats
! lo the 2 pchcleh Cotiplitht th_b€6 beep
fo defender t Cre lle Las ial Smog 2 le
tebhi ce tion ot tick arc eyderce

 

Ful Her Shu Astapntiates [Vil pti t7TS Clair

 

|. #4 ‘ Pr,

 

 

 

licletins Ldaippi ths ane prale SS
tithts th ¢etelizte against Lh thL FE
HJ CSCLCLS/ As Lik Copsti Lt tis hel Mb bts.

 

 

/ssucpce cof Hthe lojuacton Lill Wot Be

 

 

Contes hb phe fuble hLtetesk

 

 

 

(1)
Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 12 of 14

 

2Y, Luc fo the tact cle tendsprls tek use e

povirte  belebilitetive pro tre tas 76- lp-

tir

La Jee Lea. of séx ponths ter

fuber es bepor ts thd _4_y tir Tor
fa Ok Level Le pak fe, thie? £5 ah ee? |
iclitiop of hac Lalec - Cro i cehetbeds
As ree teat far Lbatessropal Sé+wrees

Se Sen ie owed e fe Lit thchtT

|
|

baatles  Conuicted ok misconduct keperts.

 

Ata Or €+o Court y Welw fee xXte. Lsee|
Exhibit F) gtk & PEO Se HS, ER

 

FUAS coh tes ¢ 4 phe publc serecest

 

 

thd  p-¢ pkobibet uAcohstr tutopel
pucwices fhrolinsg fhe MiSCe LULLLS

bz 2h Sete tok tod te. fe sr ssued |
wae
tn esforte due PlalesS  $uekep /ees

 

Gril

tic
Yo

~ of
pte tedtikes  fecause Lhe - 5s he Lest
thtetest (5S SCtutd  bWwheh BAe ats
teu’ 0h test 2G [55S UES. fahtorme “

ALLO waplish Phere plliaaks  furSiar

thick tt ta~ teilate: tetceleiecr ta tbol
Lh folou € public. setety ft f%0 tide*fr +5

L£ CoAtihnutm of fectwerst fb2 gle S

thinttes to fare the oppurtunts
tetuth xo the public £5 24 ft -

 

 

 

 

chive member at society (See éxhibit

 

 

(/2)

 

 

 
Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 13 of 14

 

S.)

 

 

 

| 25°: The public take pest fs thes est -c+ted
| Whth th sthajubctisp (3 /ssutd Fo

| : ae

Li huths, ¥27 US 747, IP 3L/676) (
pliuse lity OpihLob pee the bss at Finct
Amehd mest ficedoms y ter 2ueh prtrted
petiagls of Lee, Ka guestonedts COA
Seu ves LLLE Plea tke thf uses w)t ee Lec:
| Khe. L Lites p. Lis Duy 2h £ 32f fF Y2,
lJ L847 Cath (24. £667) Che fLiublic sht- =e
| eres cho frogs fle hte ltl Ss] essc+tah
of tei. Frcct Minetil wend Regd A)

| ZL. ZLe public Lh LE pest gs pest served

Bs LLL Lib S Lh tit ts ratoh foc

u fie lk tat phss ‘ls fuachon LAd Jar Lie lect -

1 sve Budibes- ace Zhe. fli LLC fe5 ho

| fale te St th echt ttrhe Coss“ titinrel

\ Viale tis AS lh Atk Lb aa betes SP OC EE gn eee
[Ff ho thi jubacteon a (ssued LUethteo tt

| teil fave po d A 4

| bibey y then be ult me Lil petals sh

They L tes titioh. See Gre vt. Qh he ry 2a 7

E2d Uo, pl EF - ES LIGh CF (35:2) (nating

 

G3.)
 

 

Case 2:19-cv-00797-KG-SCY Document5 Filed 09/18/19 Page 14 of 14

 

That "“Yothe ¢etsoh tr suck Stinger t I

+.

LELLS

 

Ger tes 41s iz: the. 73 Tébs ble pasture of

the pepe tits Plaleths tom Lhe exerce se

 

ot. Hee Ligh ts 4. cha Fhe fear #6 Ayet

 

eckSfs Le edad

 

é

Per Si AS be be cletetted , Cuca tt LMypers

 

cep tbl, Y tio la Those Les hts th the -ditize® |

 

 

 

WHEREFORE , hor th maemo aide tek

 

Llc, ZS fot t thew bok Cos be eh,

 

 

LAj teetis d= pack toe fit tech ve tthe

 

 

PY OK L. PEWALT  -DF LE ELE

 

 

 

Ll. oleclere_tataler 4 yg oF pact) e's
Het the fore $er'h s £S. th LAclk Coltect

 

 

 

 

 

Extcuttd ct Dkvc Causts LCI? ici t
Bh Sc ptember L2,20L2

 

 

lla 5 ee

 

 

Shire Seat aie!

 

 

Ohtre Cansty Lhd Sc Lecce lL ts
: 4 Mic Late Ge Labs, — Ll,

 

 

 

Cha petecl, Mh GEGE

 

 

U4)
